Citation Nr: 0518239	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for mycosis fungoides, 
claimed as skin condition of the right and left thigh, and 
buttocks.

2.  Entitlement to service connection for melanoma in situ of 
the scalp (left occiput), status post excision with graft 
from left posterior neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Fargo, North Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for mycosis fungoides of the thighs and 
buttocks and melanoma in situ of the scalp, status post 
excision with graft from left posterior neck.

During the adjudication of the aforementioned claims, the 
veteran filed a claim for service connection for post-
traumatic stress disorder (PTSD).  The RO granted an 
evaluation of 50 percent.  In the veteran's notice of 
disagreement dated September 2003, the veteran indicated that 
he wished to be granted an evaluation of 70 percent for his 
PTSD.  A rating decision dated December 2003 increased the 
veteran's disability rating for PTSD from 50 percent to 70 
percent.  As this was the percentage disability requested by 
the veteran, this element of his appeal is deemed granted and 
not before the Board for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This claim is remanded to obtain a VA examination to 
determine the nature and etiology of the veteran's 
claimed disorders.

The veteran filed his claim in January 2003 for service 
connection for mycosis fungoides of the thighs and buttocks 
and for melanoma in situ of the scalp (left occiput), status 
post excision with graft from the left posterior neck.  A 
careful review of the veteran's claims folder does not 
indicate that the veteran was afforded an examination to 
determine if there is a nexus between his current disorders 
and an injury or disease in service.  As the Court of Appeals 
for Veterans Claims (Court) explained in Colvin v. Derwinski, 
1 Vet.App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  For the reasons described above, the 
veteran's claim must be remanded for another VA examination.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded for the following:  

1.  The veteran must be scheduled for a VA examination 
to determine the nature and likely etiology of any skin 
disorders.  The claims folder, to include all evidence 
added to the record and a copy of this REMAND should be 
made available to the examiner in conjunction with the 
examination.  All opinions expressed should be supported 
by reference to pertinent evidence and should include 
responses to the following items:

a.  State the diagnoses of the veteran's current 
skin disorders, specifically identifying any 
disorders of the thighs, buttocks and left occiput.

b.  State whether the skin condition noted on the 
examination dated March 20, 1969 is the same as any 
current skin disorder.

c.  State whether any current skin disorders were 
caused by Agent Orange exposure.

d.  For each diagnosis reported in response to 
item, a, above, state a medical opinion, taking 
into account the entire medical record, as to 
whether it is at least as likely as not that the 
diagnosed disorder is the result of a disease or 
injury the veteran had in service.
3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the 
satisfaction of the veteran, he should be furnished a 
Supplemental Statement of the Case regarding service 
connection for his alleged skin disorders that includes 
all additional applicable laws and regulations, and the 
reason for the decision.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

